Title: From Benjamin Franklin to Benjamin Vaughan, 22 November 1781
From: Franklin, Benjamin
To: Vaughan, Benjamin


Dear Sir
Passy, Nov. 22. 1781
I received your late Favour without date, and immediately ordered 100£ Sterling in the Hands of Mr Hodgson to be at the Disposition of Mr President Laurens. Please to inform me how he does. My last Informations which came from the Lieut of the Tower thro’ Sir Grey Cooper, were that he was very well, & that he was perfectly satisfied with the Treatment he received.
The Congress have offer’d to exchange Gen. Burgoyne for him. I sent over to Mr Burke, who was anxious for the Liberty of his friend Burgoyne, a Copy of the Resolve, & requested him to negociate it. I have not since heard from him.—
I have no Acquaintance at Lisle. If you will point out to me in what manner I can be useful, I will endeavour it: But I suppose the Gentlemen you mention will effectuate that small Affair.— Permit me to trouble you with another. A young Lad of Carolina, at School here, has requested me to forward the enclos’d. If you can procure him an Answer it will oblige me. The Events of War have prevented his paying duly his Pension.—
I have long miss’d the Pleasure of your Correspondence. By some Expressions in your last I conjecture you are lately married. If so, I wish you most cordially every Happiness that State can afford. I long to receive the philosophical Papers. Your Brother is well at Madrid & much lik’d there. Present my affectionate Respects to your good Father & Mother, and believe me ever, with sincere & great Esteem, Dear Sir,
  Col Laurens was well at the Capitulation.
Mr B. Vaughan
